DETAILED ACTION
	This final Office action is in response to the amendment filed September 2, 2022 by which claim 1 was amended and claims 7-20 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 4-6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 7-20 were added in the amendment filed September 2, 2022 by which Applicant has indicated that claims 7 and 9-20 are generic (see page 7 of the “Remarks”). Although the drawings are considered to be dark, the Examiner agrees that these claims are generic.

Drawings
	The substitute drawings, of Figures 7 and 8, filed September 2, 2022, have been approved and entered. However, it is noted that the drawings are still considered to be too dark.

Claim Rejections - 35 USC § 112
	All pending claims are considered to be definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 10, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,262,899 (Alvarez ‘899).
With respect to claim 1, Alvarez ‘899 discloses a support stand for supporting a bicycle having a bicycle frame and a rear wheel (not shown - see column 2, lines 27-30), the support stand comprising: a base (14, 13, 26, 28, 27, etc.); and a pair of lateral support members (each includes 18, 15, 17, 15, on each half of 10, such as at the rear left of the perspective and at the right front perspective of Figure 1) extending upwardly from the base in opposed relation to each other to define a wheel receiving channel (as between 17, 17) therebetween, the wheel receiving channel extending along a channel axis (top to bottom in Figure 1), each lateral support member (18, 15, 17, 15) including a pair of side segments (along 15, 15) extending from the base (as at 13, 13) in spaced relation to each other, with the pair of side segments (15, 15) extending from the base in a manner such that the pair of side segments converge toward each other as they extend away (see Figure 1, along 15, 15 between the bottom of Figure 1 to element 16) from the base, and a pair of flanges (16, 16) extending from (at 17) respective ones of the pair of lateral support members (18, 15, 17, 15), the pair of flanges (16, 16) being arranged so as to be engageable with respective opposed portions of the bicycle frame to support the bicycle frame with the rear wheel off the ground (not shown - see column 2, lines 27-30); with respect to claim 3, wherein the pair of flanges (16, 16) are integrally connected (where 16 meets 17) and 16 meets 15) to respective ones of the pair of lateral support members; with respect to claim 7, wherein each lateral support member (18, 15, 17, 15) includes a trapezoidal lower body (from where 17 extends and portions of 5, 15, therebelow) and an upper body (unnumbered - see the portion of 15 connected to 17 and thereabove) extending from the trapezoidal lower body, wherein the trapezoidal lower body is at least partially defined by the pair of side segments; with respect to claim 10, wherein each lateral support member (18, 15, 17, 15) includes an inner surface (along the inner surface of 15, 17, 17 facing the space between 17, 17) facing the wheel receiving channel, and an outer surface (such as along the outer surface of 18, 15, 17, 15, where such faces the front, right and rear, left perspective of Figure 1) opposite the inner surface, each flange (16, 16) extending (the thickness of 16, see Figure 1) from a respective inner surface; with respect to claim 12, wherein the base includes a pair of rods (13, 13) arranged in spaced relation to each other; with respect to claim 13, wherein each lateral support member (18, 15, 17, 15) extends between the pair of rods; with respect to claim 17, further comprising a pair of wheel guide posts (25, 25) selectively engageable with the base by a distance capable of providing stability to a wheel of a bicycle supported by the support stand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
U.S. Patent No. 2,524,955 (Borzell et al. ‘955), alone.
With respect to claim 1, Borzell et al. ‘955 disclose a support stand, for supporting a vehicle having a frame and a rear wheel (see column 1, lines 1-6), the support stand comprising a base (5, i.e., the lower half of Figure 2); and a pair of lateral support members (each is comprised of 11, 12, 12, 13) extending upwardly from the base (5) in opposed relation to each other to define a wheel receiving channel (left to right in Figure 2) therebetween, the wheel receiving channel extending along a channel axis, each lateral support member (11, 12, 12, 13) including a pair of side segments (12, 12) extending from the base in spaced relation to each other, with the pair of side segments extending from the base in a manner such that the pair of side segments converge toward each other (see Figure 2) as they extend away from the base (5), and a pair of flanges (the inner portions of 15, 15) extending from respective ones of the pair of lateral support members (at 13), the pair of flanges being arranged so as to be engageable with respective opposed portions of the rear wheel to have it disposed off the ground; with respect to claim 2, wherein the pair of flanges (the inner portions of 15, 15) are arranged in non-parallel relation (see the top of Figure 2) to each other; with respect to claim 3, wherein the pair of flanges are integrally connected to respective ones of the pair of lateral support members (at 13); with respect to claim 7, wherein each lateral support member (13, 11, 12, 12) includes a trapezoidal lower body and an upper body (the outer portion of 15 on the far right and left of Figure 2) extending from (at 13) the trapezoidal lower body, wherein the trapezoidal lower body is at least partially defined by the pair of side segments (12, 12); and with respect to claim 9, wherein each trapezoidal lower body is angled toward (see Figure 1) the corresponding trapezoidal lower body of the other lateral support member as the trapezoidal lower bodies extend away from the base (5).
The claims differ from Borzell et al. ‘955 in requiring the stand being for supporting a bicycle having a bicycle frame and a rear wheel (claim 1), such that the pair of flanges being arranged so as to be engageable with respective opposed portions of the bicycle frame to support the bicycle frame with the rear wheel off the ground (claim 1).
Although Borzell et al. ‘955 do not disclose use with a bicycle, since Borzell et al. ‘955 disclose the use with a vehicle in an elevated position (see column 1, lines 1-6), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that a bicycle could be held, stored, etc. thereon the stand of Borzell et al. ‘955, thereby creating increased use capabilities.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borzell et al. ‘955 as applied to claims 1-3, 7, and 9 above, and further in view of U.S. Patent No. 5,395,202 (Peters ‘202).
Borzell et al. ‘955 disclose the stand as advanced above.
The claims differ from Borzell et al. ‘955 in requiring a pair of wheel guide posts selectively engageable with the base by a distance capable of providing stability to a wheel of a bicycle supported by the support stand (claim 17), wherein the base includes at least three openings, each opening being adapted to receive a respective one of the pair of wheel guide posts (claim 18).
Peters ‘202 teaches the use of a stand comprising a pair of wheel guide posts (61, 61) selectively engageable with a base (bottom of Figure 1) by a distance capable of providing stability to an object supported by the support stand, wherein the base includes at least three openings (60), each opening being adapted to receive a respective one of the pair of wheel guide posts.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the base of Borzell et al. ‘955 with the posts and openings, as taught by Peters ‘202, for increased support and stability of the stand when in use.
Claims 1, 3, 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,792,612 (Staley ‘612), alone.
With respect to claim 1, Staley ‘612 discloses a support stand comprising a base (12, 13, 14); and a pair of lateral support members (10, 11) extending upwardly from the base in opposed relation to each other (see Figure 1) to define an object receiving channel therebetween, the object receiving channel extending along a channel axis, each lateral support member (10, 11) including a pair of side segments (unnumbered - each leg thereof) extending from the base in spaced relation to each other, with the pair of side segments extending from the base in a manner such that the pair of side segments converge toward each other (see Figure 1) as they extend away from the base (12, 13, 14), and a pair of flanges, i.e., “a ring or collar” as defined by dictionary.com,  (17, 15, the portion of 23 between 15 and 26, the portion of 24 between 15 and 26, 26, and on element 32 is one flange, and the other flange is similar on the other side of Figure 1) extending from respective ones of the pair of lateral support members (10, 11), the pair of flanges being arranged so as to be engageable with respective opposed portions of an object; with respect to claim 3, wherein the pair of flanges are integrally connected (i.e., where 17 meets the top of 10 and 18 meets the top of 11) to respective ones of the pair of lateral support members (10, 11); with respect to claim 12, wherein the base includes a pair of rods (12, 13) arranged in spaced relation to each other; with respect to claim 13, wherein each lateral support member (10, 11) extends between the pair of rods (12, 13); with respect to claim 19, wherein the pair of flanges each define a distal edge (the free distal end of 32) positioned away from the corresponding lateral support members, the distal edges being arranged in non-parallel (as at the top elements 32 in Figure 1) as relation to each other.
The claims differ from Staley ‘612 in requiring: (a) the stand being for supporting a bicycle having a bicycle frame and a rear wheel (claim 1), such that the pair of flanges being arranged so as to be engageable with respective opposed portions of the bicycle frame to support the bicycle frame with the rear wheel off the ground (claim 1); and (b) the distal edges define an angle between 15-45 degrees (claim 20).
With respect to (a), although Staley ‘612 does not disclose use with a bicycle, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that a bicycle could be held, stored, etc. thereon the stand of Staley ‘612, since as by attaching 32 to the frame of the bicycle and having the wheel therebetween, thereby creating increased use capabilities.
With respect to (b), although Staley ‘612 does not disclose the angle between the flanges, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the stand with the specified angle, of increased support and stability of the object thereon.
Claims 1, 3, 7, 8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,686,549 (Posey ‘549), alone.
With respect to claim 1, Posey ‘549 discloses a support stand for supporting a motorcycle having a bicycle frame and a rear wheel (inherent), the support stand comprising a base (as at 14 and 15); and a pair of lateral support members (one member includes the unnumbered element comprising element 42, the two unnumbered elements extending at an angle thereto, and 16 and 30 as in Figure 2) extending upwardly from the base in opposed relation to each other to define a wheel receiving channel therebetween, the wheel receiving channel extending along a channel axis, each lateral support member including a pair of side segments (i.e., the angled elements) extending from the base in spaced relation to each other, with the pair of side segments extending from the base in a manner such that the pair of side segments converge toward each other (see Figure 3) as they extend away from the base, and a pair of flanges (22, 22) extending from respective ones of the pair of lateral support members, the pair of flanges being arranged so as to be engageable with respective opposed portions of the motorcycle frame; with respect to claim 3, wherein the pair of flanges (22) are integrally connected to respective ones of the pair of lateral support members (at 30); with respect to claim 7, wherein each lateral support member includes a trapezoidal lower body (see Figure 3) and an upper body (at 26) extending from the trapezoidal lower body, wherein the trapezoidal lower body is at least partially defined by the pair of side segments; with respect to claim 12, wherein the base includes a pair of rods (14, 15) arranged in spaced relation to each other; with respect to claim 13, wherein each lateral support member extends between the pair of rods (14, 15); with respect to claim 14, wherein each lateral support member includes an uppermost surface (at numeral 18 in Figure 1) positioned away from the base, each flange (22) being spaced (via 20) from the uppermost surface on the lateral support member from which each flange (22) extends; with respect to claim 15, wherein each lateral support member includes a front face (i.e., as seen along the surface on the left side of Figure 1) and a rear face (i.e., the inner surface facing the channel), each flange (22) extending between (see Figure 1) the front face and the rear face of the corresponding lateral support member; with respect to claim 16, wherein each flange extends entirely (i.e., the thickness of 22 is less than the thickness between the faces) between the front face and the rear face of the corresponding lateral support member; with respect to claim 17, further comprising a pair of wheel guide posts (at 52) selectively engageable with the base by a distance capable of providing stability to a wheel of a bicycle supported by the support stand; with respect to claim 18, wherein the base includes at least three openings (where all elements 52 are located), each opening being adapted to receive a respective one of the pair of wheel guide posts.
The claims differ from Posey ‘549 in requiring the stand being for supporting a bicycle having a bicycle frame and a rear wheel (claim 1), such that the pair of flanges being arranged so as to be engageable with respective opposed portions of the bicycle frame to support the bicycle frame with the rear wheel off the ground (claim 1).
Although Posey ‘549 does not disclose use with a bicycle, since Posey ‘549 discloses the use with a motorcycle, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that a bicycle could be held, stored, etc. thereon the stand of Posey ‘549, thereby creating increased use capabilities. In particular, Posey ‘549 does not explicitly state where the stand and motorcycle are held on the disclosed vehicle, but one of ordinary skill in the art could infer that the stand and thus the cycle could be in a bed of the vehicle, such as a truck, thereby having the rear wheel thereof off the ground, as claimed.

Response to Arguments
Applicant’s arguments (see page 10 of the “Remarks”) with respect to claims 1-3 and the Section 102 rejection of U.S. Patent No. 593,521 (Fowler ‘521) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection were necessitated by the amendment to claim 1, defining how the pair of side segments “converge toward each other as they extend away from the base” (see lines 9-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




October 1, 2022